Case: 20-50536      Document: 00515678073         Page: 1     Date Filed: 12/17/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 17, 2020
                                  No. 20-50536
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Edmundo Bustamante-Muniz,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:19-CR-844-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Edmundo Bustamante-Muniz appeals his sentence of 57 months of
   imprisonment and three years of supervised release, which the district court
   imposed following his guilty plea conviction for illegal reentry into the United
   States after deportation. He argues that the recidivism enhancement under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50536     Document: 00515678073          Page: 2   Date Filed: 12/17/2020




                                   No. 20-50536


   8 U.S.C. § 1326(b) is unconstitutional because it allows a sentence above the
   otherwise applicable statutory maximum based on facts that are neither
   alleged in the indictment nor found by a jury beyond a reasonable doubt. He
   concedes that the issue is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998), but he seeks to preserve the issue for further review.
   The Government moves for summary affirmance, asserting that Bustamante-
   Muniz’s argument is foreclosed.
          The parties are correct that Bustamante-Muniz’s assertion is
   foreclosed by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486,
   497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26
   (5th Cir. 2007).   Accordingly, the Government’s motion for summary
   affirmance is GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969), the Government’s alternative motion for an
   extension of time to file a brief is DENIED, and the judgment of the district
   court is AFFIRMED.




                                        2